Exhibit 10.1

 

October 4, 2019

 

Phillip A. Gobe

2126 Bolsover St.

Houston, TX 77005

 

Dear Phillip:

 

This letter memorializes the terms of your role as Executive Chairman
(“Executive Chairman”) of the Board of Directors (the “Board”) of ProPetro
Holding Corp. (the “Company”), effective as of October 3, 2019 (the “Effective
Date”).

 

As of the Effective Date, you will become employed by the Company or one of its
direct and indirect subsidiaries (the Company and its subsidiaries and
affiliates are collectively referred to as the “Company Group”).  Your duties
and responsibilities as Executive Chairman will be determined from time to time
by the Board, and you will report to the Board.  During the period in which you
serve as the Executive Chairman (the “Term”), you will also be designated as the
Company’s principal executive officer, and in such capacity, you will be
responsible for providing certifications containing representations regarding
the Company’s periodic reports filed with the Securities and Exchange Commission
in accordance with applicable securities laws. In addition, each of the
Company’s executive officers will report to you, with the exception of the
Company’s Chief Operating Officer and the Chief Administrative Officer, who will
each report to the Chief Executive Officer.

 

During the Term, you will receive an annualized base salary of $450,000 (“Base
Salary”), less applicable taxes and other withholdings, payable in accordance
with the Company’s payroll practices in effect from time to time. Beginning in
2020, you will be eligible to earn an annual cash bonus (“Annual Bonus”) with a
target value of 60% of your Base Salary for each complete calendar year that you
are employed by the Company.  Notwithstanding the foregoing, you will be
eligible to receive a pro rata bonus for the portion of the 2019 calendar year
that you are employed by the Company (the “2019 Bonus”).  The amount of the
Annual Bonus for any given calendar year and the 2019 Bonus actually paid to you
remains subject to the terms and conditions of the ProPetro Holding Corp. Senior
Executive Incentive Bonus Plan, as in effect from time to time and the
attainment of the applicable performance targets, as determined by the Board (or
a committee thereof) annually, in its sole discretion.  Each Annual Bonus (and
the 2019 Bonus), if any, will be paid to you as soon as administratively
feasible after the Board (or a committee thereof) certifies whether the
applicable performance targets for the applicable year have been achieved, but
in no event later than March 15 following the end of the year for which the
bonus was earned (the “Bonus Year”).  No Annual Bonus (or the 2019 Bonus), if
any will be payable for any Bonus Year unless you remain continuously employed
by the Company from the Effective Date through December 31 of the applicable
Bonus Year.

 

Subject to approval by the Board (or a committee thereof), for the 2020 calendar
year, you will be eligible to receive an award under the ProPetro Holding Corp.
2017 Incentive Award Plan (the “Incentive Plan”) with a grant date target value
of approximately $637,500, which we expect will consist 50% of time-based
restricted stock units (“RSUs”) and 50% of performance share units

 

--------------------------------------------------------------------------------



 

(“PSUs”), in each case, subject your continued employment with the Company or
its affiliates through the relevant date of grant and the terms and conditions
of the Incentive Plan and the applicable award agreements.  For the 2019
calendar year, you will be eligible to receive a prorated equity award under the
Incentive Plan with a grant date target value of approximately $159,375 based on
the portion of the year during which you are employed by the Company as
Executive Chairman (the “Top-Up Award”). We expect that the Top-Up Award will
consist 50% of RSUs and 50% of PSUs and will be granted in connection with your
appointment as Executive Chairman.  During the Term, you will not be eligible to
receive any additional compensation for your service as a member of the Board.

 

Your employment is not for a specific term and is terminable at-will.  By
signing below you acknowledge that nothing in this letter will be construed in
any way to limit the right of the Company to terminate your employment, with or
without cause, or for you to terminate your employment with the Company, with or
without reason, nor will this letter limit the rights of the stockholders of the
Company under the Company’s Bylaws.  Upon a termination of your employment, you
will not be eligible for any severance pay or other severance benefits,
regardless of the reason for such termination of your employment. During the
Term, you will be expected to comply with all of the Company’s policies and
procedures in effect from time to time.

 

You expressly promise to abide by all obligations to all other current or former
employers and other third parties in the course of performing your services for
the Company.  In addition, you promise that you will not provide the Company
with any confidential, proprietary or legally protected information belonging to
any current or former employer or other third party and in no circumstances will
you use or disclose such information in the course of your employment with the
Company.  If you have any questions about the ownership of particular documents
or other information, you should discuss such questions with your current or
former employer(s) before removing or copying the documents or information.

 

Your employment is subject to your entry into, and agreement to abide by the
terms of, the enclosed Confidentiality Agreement.

 

We look forward to your contributions to the Company as Executive Chairman.
Please indicate your agreement with the foregoing by signing and dating below
and returning an executed copy of this letter to me.

 

[Signature Page to Follow]

 

2

--------------------------------------------------------------------------------



 

 

 

PROPETRO HOLDING CORP.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Dale Redman

 

 

Name: Dale Redman

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

AGREED AND ACKNOWLEDGED:

 

 

 

 

 

 

 

 

/s/ Phillip A. Gobe

 

 

Phillip A. Gobe

 

 

Date:

October 4, 2019

 

 

 

SIGNATURE PAGE TO

LETTER AGREEMENT WITH PHILLIP A. GOBE

 

--------------------------------------------------------------------------------